IN THE SUPREME COURT or THE STATE or DELAWARE

RONALD L. EVANS, JR., §
§ No. 241, 2015
Defendant Below, §
Appellant, {5 Court Below—Superior Court
§ the State of Delaware in and for
v. § Kent County
§
STATE OF DELAWARE, § Cr. ID No. 0808023433
§
Plaintiff Below, §
Appellee. §

Submitted: June 1, 2015
Decided: August 7, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
O R D E R

This 7‘“ day of August 2015, upon consideration of the appellant’s
opening brief and the appellee’s motion to afﬁrm ﬁled under Supreme Court
Rule 25(a), it appears to the Court that:

(1) The appellant, Ronald L. Evans, Jr. (“Evans”), ﬁled this appeal
from the Superior Court's denial of his motion for correction of illegal
sentence. The State has ﬁled a motion to afﬁnn the Superior Court’s
judgment on the ground that it is manifest on the face of the opening brief
that the appeal is without merit.

(2) The record reﬂects that, following his arrests on July 8, 2008

and August 22, 2008, Evans was indicted on a number of drug and drug-

related offenses. On September 2, 2008, Evans was indicted for offenses
related to his July 8, 2008 arrest (hereinafter “September indictment”).l On
October 6, 2008, Evans was indicted for offenses related to his August 22,
2008 arrest (hereinaﬁer “October indictment“).2

(3) On March 27, 2009, Evans pled guilty to one count of
Trafﬁcking in Cocaine and two counts of Possession with Intent to Deliver
Cocaine (“PWIDC”) from the October indictment and one count of PWIDC
from the September indictment. As part of the plea agreement, the State
entered a nolle prosequi on the other twenty-one charges in the two
indictments and agreed not to seek habitual criminal sentencing. The
Superior Court sentenced Evans to a total of seventy years at Level V
suspended after twelve years followed by six months at Level IV and
eighteen months at Level III. In 2011, this Court afﬁrmed the denial of
Evans’ motion for postconviction relief.3

(4) On April 13, 2015, Evans ﬁled a “motion for correction of an
aggregate sentence and double jeopardy violations” (hereinafter “motion for
correction of illegal sentence"). Evans claimed that the two counts of

PWIDC that he pled guilty to from the October indictment were

' See docket at 6, State v. Evans, Del. Super., Cr. ID No. 0807012992 (Sept. 2, 2008).
2 See docket at 3, Slate v. Evans, Del. Super., Cr. ID No. 0808023433 (Oct. 6, 2008).
3 Evans v. State, 2011 WL 1758828 (Del. May 9. 2011).

2

multiplicitous and thus violated the prohibition against double jeopardy. By
order dated April 15, 2015, the Superior Court denied the motion as
untimely ﬁled and on the basis that “[n]o additional information has been
provided to the Court which would warrant a reduction or modiﬁcation of
this sentence.” This appeal followed.

(5) On appeal, Evans claims that the Superior Court abused its
discretion when it treated his motion for correction of illegal sentence as an
untimely motion for reduction of sentence. Also, Evans continues to claim
that the two counts of PWIDC that he pled guilty to from the October
indictment violated double jeopardy. Evans contends that his conviction and
sentence on one count of PWIDC must be vacated.

(6) Having carefully considered the parties’ positions on appeal,
the Court ﬁnds that the Superior Court erred when it construed Evans‘
motion for correction of illegal sentence as a motion for reduction of

sentence and concluded that the motion was time-barred.4 Nonetheless, the

 

4 Compare Super. Ct. Crim. R. 35(a) (governing correction of sentence and providing
“[t]he court may correct an illegal sentence at any time") with Super. Ct. Crim. R. 35(b)
(governing reduction of sentence and providing that the court may reduce a sentence “on
a motion made within 90 days alter the sentence is imposed”).

3

Court afﬁrms the denial of the motion for correction of illegal sentence on
the independent and alternative ground that the motion is without merit?

(7) It appears that Evans raised the double jeopardy claim that he

raised in his motion for correction of illegal sentence, i.e., that the two
counts of PWIDC he pled guilty to from the October indictment were
multiplicitous, in his appeal from the denial of his motion for postconviction
relief. When afﬁrming the Superior Court‘s August 4, 2010 order denying
the postconviction motion, the Court concluded that Evans’ lcnowing,
intelligent and voluntary guilty plea waived his “double
jeopardy/multiplicity” claim.“ The Court ﬁnds no basis to conclude
otherwise in this appeal.7

NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

 

5 Jackson v. State, 2015 WL 4510695, at *2 (Del. July 23, 2015) (citing Unilrin. Inc. v.
American Gen. Corp, 651 A.2d 1361, 1390 (Del. 1995)).

6 Evans v. State, 2011 WL 1758828, at *2 (Del. May 9, 2011) (citing Henge v. State, 945
A.2d 1099, 1201 (Del. 2008)).

7 See Bowers v. State, 2007 WL 2359553 (Del. Aug. 20, 2007) (afﬁrming denial of
sentence correction motion on basis that defendant‘s guilty plea operated as a waiver of

double jeopardy claim arising from indictment) (citing Downer v. State. 543 A.2d 309,
312-13 (Del. 1988)).

4